Gaynor, J.:
The learned trial judge charged the jury that the provisions of the Labor Law (Laws of 1897, chap. 415, § 18 ; Id. § 19, as amd. by Laws of 1899, chap. 192), in effect making the master liable for the negligence. óf his contractor or servants in building -scaffolds in. certain specified cases, applied to this case. In this he was -in error according to á case afterwards decided (Schapp v. Bloomer, 181 N. Y. 125). This case is not distinguishable from that. The scaffold or platform on.horses on which the plaintiff was working, and which was set up by his fellow-workmen, was not within the meaning of the labor statute,’but a simplez affair used every day to wash walls and ceilings by janitors and their helpi It did not present the possibilities of danger contemplated by the statute. As there were plenty of planks furnished and on hand, the workmen had no need to use *79the warped one (if, indeed, it was warped); bnt this does n'ot need to be considered now.
The judgment and order should be reversed.
Woodward, Jenks, Hooker and Rich, JJ., concurred.
Judgment and order reversed and new trial granted, costs to abide the event.